DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

	Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claim 1 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Bailey et al. (US 20170107467 A1 previously cited) in view of Huang (US 20140335242 A1 newly cited).
Regarding claim 1, Bailey discloses
An apparatus (alcoholic beverage maturing device 14, fig.1) for the production of beverages (alcoholic) using ultrasound comprising: 
a vessel (container 18, fig.1); 
a base unit (skirt 36, fig.1); 
an ultrasound transducer (ultrasonic energy device 22, fig.1); and 
a microcontroller (control panel 44, control 46, fig.1); 
whereby the microcontroller (control panel 44, control 46) is configured to receive human input selecting desired beverage type [Par.0030 cited: “…controls 46 may be configured to control one or more operations of the alcoholic beverage maturing device 14…”] and control the ultrasound transducer (ultrasonic energy device 22) according to desired beverage type [Par.0047 cited: “…controls 46 may allow a user to change a frequency and/or power level of the ultrasonic energy device 22 as desired…”].

    PNG
    media_image1.png
    624
    377
    media_image1.png
    Greyscale

However, Bailey does not disclose reference a database of beverage recipes to find recipe for the desired beverage type.
Huang discloses an apparatus comprises a microcontroller (processing module 11, fig.3) with reference a database of beverage recipes to find recipe for the desired beverage type [Fig.3 and Par.0019 cited: “…a detachable storage medium is provided and connected point-to-point with an electronic device such as a mobile phone or a table PC through a connection line or connected to a terminal server database 3 via a network to download and update the cocktail recipes 1100 and expand the menu options to satisfy the requirements for diversified beverages …”]. 
It would have been obvious to one of ordinary skill in the art before the invention was made to replace a microcontroller of Bailey by using a microcontroller reference a database of beverage recipes to find recipe for the desired beverage type, as taught by Huang, in order to improve the level of customization to meet the different users' preference and enhance the product satisfaction significantly (Huang, Par.0019). 

Response to Argument
Applicant's arguments filed on 11/07/2022 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: “…Applicants respectfully traverse this rejection as they do not agree that the modulation of frequency and power level recited in Bailey constitute control of the ultrasound transducer according to desired beverage type as required by Applicant's claims. Instead, Applicants read Bailey to teach, at most, that changing ultrasound frequency and power level can impact attributes of beverages. 
However, in an effort to advance prosecution, Applicants have now amended Claim 1 to positively recite reference to a database of beverage recipes for the desired beverage type. Support for this claim amendment is found, inter alia, in Figure 2 and at Paragraph 18 of the published Application in this matter. 
Reference to a database of beverage recipes to find appropriate modulation of ultrasound parameters for a desired beverage type is not taught or suggested by Bailey or any other prior art of record. Unlike Bailey, the instant Application teaches moving beyond mere random modulation of ultrasound frequency and power to referencing a database library of beverage types that provides corresponding modulation of ultrasound parameters to thus arrive at a desired beverage type. This is a much more structured and precise approach to ultrasound transduction of beverages that provides both for more variety but also for reproducible production of particular beverages. This is a clear advance over prior art publications like Bailey that do not provide essentially unlimited variety and reliable reproducibility to users. 
Bailey does not teach or suggest reference to an internal or external database, either inherently in its own disclosure nor with implicit reference to the state of the art. Thus, currently presented Claim 1 cannot be said to be anticipated nor rendered  obvious by Bailey or any other prior art of record and Applicants respectfully request that the rejection of Claim 1 under 35 U.S.C. Section 102 be withdrawn…”, in the Remark. 
The examiner’s response: the applicant’s argument is not persuasive because:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the modulation of frequency and power level”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, no limitation “the modulation of frequency and power level” has been cited in the present claim.
The newly reference Huang discloses a microcontroller (processing module 11, fig.3) with reference a database of beverage recipes to find recipe for the desired beverage type [Fig.3 and Par.0019 cited: “…a detachable storage medium is provided and connected point-to-point with an electronic device such as a mobile phone or a table PC through a connection line or connected to a terminal server database 3 via a network to download and update the cocktail recipes 1100 and expand the menu options to satisfy the requirements for diversified beverages …”].

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
11/15/2022